912 So.2d 327 (2005)
DEBRA J. SUTTON, P.A., a Florida Professional Association, Appellant,
v.
Stacy L. LeBEAU, Appellee.
No. 2D04-3866.
District Court of Appeal of Florida, Second District.
July 29, 2005.
Rehearing Denied October 5, 2005.
Matthew J. Kovschak of The Law Offices of Debra J. Sutton, P.A., Bartow, for Appellant.
*328 Gregory P. Abaray of Allen & Echemendia, P.A., Lakeland, for Appellee.
THREADGILL, EDWARD F., Senior Judge.
Debra J. Sutton, P.A. ("Sutton"), challenges the trial court's final judgment awarding Stacy LeBeau attorney's fees and costs pursuant to section 57.105, Florida Statutes (2003), in an underlying foreclosure and partition action. We reverse.
Initially, we note that we find no error in the trial court's finding that Mrs. LeBeau is entitled to section 57.105 fees and costs. However, because the trial court's final order granting such fees and costs failed to make the required findings regarding the reasonableness of the hourly rate and number of hours charged, and because the record before us does not contain competent, substantial evidence to support the amount awarded by the trial court, we must reverse. See Tutor Time Merger Corp. v. MeCabe, 763 So.2d 505, 506 (Fla. 4th DCA 2000) ("An award of attorney's fees must be supported by substantial competent evidence and contain express findings regarding the number of hours reasonably expended and a reasonable hourly rate for the type of litigation involved.") (citations omitted); see also Pridgen v. Agoado, 901 So.2d 961, 962 (Fla. 2d DCA 2005) ("When a fee award is not supported by substantial competent evidence in the record, the appellate court will reverse the award without remand for further findings.").
Reversed.
VILLANTI and WALLACE, JJ., Concur.